Citation Nr: 1000974	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for narcolepsy with 
cataplexy and parasomnia.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 Regional Office (RO) in 
Milwaukee, Wisconsin rating decision, which denied the claims 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's July 2007 substantive appeal, he requested a 
Board hearing at a local VA office before a member of the 
Board.  In August 2007, VA sent the Veteran a letter 
notifying him that VA was unable to provide a specific 
estimate as to the timing of his local Board hearing.  Given 
the potential delay in receiving his hearing, the letter 
offered the Veteran the option of a hearing in Washington 
D.C. or to cancel his hearing.  The letter stated that if the 
Veteran did not respond, he would remain on the list of those 
requesting a local Board hearing.  The claims file does not 
indicate that the Veteran made any response to the August 
2007 letter.    

In a letter dated October 16, 2009, the RO informed the 
Veteran his local Board hearing would be held on November 17, 
2009.  A second letter dated November 9, 2009, reminded the 
Veteran of the November 17, 2009 Board hearing.  The claims 
file indicates the Veteran did not attend the November 17, 
2009 Board hearing.

Shortly thereafter, in a letter dated November 20, 2009, the 
Veteran notified VA that at his request the U.S. Postal 
Service had been holding his mail for over one month and, 
consequently, he had not received the October 16, 2009 or 
November 9, 2009 letters until November 19, 2009.  The 
Veteran explained that he had been assisting his elderly 
mother move to a new apartment and providing other help and 
assistance for her.  The November 20, 2009 letter also 
requested a new Board hearing be scheduled.  

The Veteran has a right to request a hearing before the 
issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 
38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2009).  
When a hearing is scheduled and the Veteran fails to appear, 
no further request for a hearing will be granted unless good 
cause is shown or a motion to reschedule is received within 
15 days.  38 C.F.R. § 20.702(d).  Such motion to reschedule 
must include the reason or reasons the Veteran could not 
attend the originally scheduled hearing and the reason a 
timely request for a postponement for the hearing was not 
submitted.  The Board finds that the November 20, 2009 
letter, received on November 27, 2009, constituted a timely 
filed motion to reschedule the Board hearing, and good cause 
for his failure to report for his Board hearing.  
Accordingly, given the expressed intent of the Veteran to 
have a Board hearing, this case must be returned to the RO to 
arrange for such a hearing. 

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to 
reschedule the Veteran for a hearing 
before the Board for the issue of 
entitlement to service connection for 
fibromyalgia and narcolepsy with cataplexy 
and parasomnia.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


